DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
Applicant’s claim amendments/arguments in the response filed 7/20/2022 are acknowledged and entered into the record.
Claims 47-54 and 57-58 were previously withdrawn.
Claims 55 and 56 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 55 is objected to because of the following informalities:  A typographical error reciting “final assessment” instead of “first assessment” appears in line 18 of Claim 55.  Appropriate correction is requested.

Claim Rejections Maintained - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of Claims 55-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby maintained. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor' s contribution to the field of art as described in the patent specification.' ” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
The claims are drawn to a method comprising administering an antibody-conjugate comprising an SMC1 antibody which binds to one or more epitopes in an extracellular C terminal region of SMC1 and an LNA-modified oligonucleotide which binds the mRNA encoding SMC1 for degradation by an RNA silencing mechanism.  For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize'  the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize'  the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office' s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen.  Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Furthermore, as was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope. E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody. Id. at 1619-20. Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences. Id. at Section 4. All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody. Id. at Section 4. Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening. Almagro, Sections 4 and 5.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties (recited in instant Claims 143-145), the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) Absent the conserved structure provided by all six CDRs in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The instant invention relates to a method of treatment comprising administering an antibody-conjugate comprising an SMC1 antibody which binds to one or more epitopes in an extracellular C terminal region of SMC1 and an LNA-modified oligonucleotide which binds the mRNA encoding SMC1 for degradation by an RNA silencing mechanism. In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity (specific SMC1 epitope binding and oligonucleotide binding targeting SMC1 for degradation), a prerequisite for utility in the recited methods of treatment.
Additionally, the instant specification has not shown an adequate structure to function correlation of what is required to bind to a specific epitope. The claims are merely drawn to administering an antibody-conjugate described only but what it does, not what it is (ie. specific sequences structure required for epitope biding).  Although interactions of antibody binding domains with antigens have been described in the art, there is no teaching on how to predict the structures of antibodies that bind to an antigen based on a disclosure of an antigen.  Padlan (Advances in Protein Chemistry, 1996, 49:57-133) reviewed the x-ray crystallographic data available for not only the structure of an antibody, but its interaction with an antigen.  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope).  The general consensus is that a linear epitope is comprised of 9-22 continuous amino acids on a protein (page 606, left column, lines 3-8) and a conformational epitope is comprised of stretches of several linear epitopes where at least one of the linear epitope is at least 4-7 residues in length (Berglund et al, Protein Science, 2008, 17:606-613); specifically note on page 606, left column, lines 8-12 in particular).  Therefore, the conformational epitope is a 3D structure that depends on the on the whole protein to be properly folded so that the required residues will be in the proper place to form the conformational epitope. 
While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques are used in the art to approximate the epitope.  Corada (Blood, 2001; 97:1679-84) used recombinant fragments of the antigen and peptide scanning to map the general binding sites and specific residues on VE-cadherin that are recognized by a panel of antibodies (page 1682 “Identification of binding epitope of VE-cadherin mAbs”; figure 5).  Corada et al. showed that the mAb “BV9” binds to an epitope that is located on both domains EC3-EC4 of VE-cadherin, suggesting a non-linear, conformational epitope (Figure 5).  More in-depth peptide mapping analysis of mAb “BV6” identified a peptide sequence of six linear residues in the EC3 domain of VE-cadherin as the specific epitope (Table 1 and Figure 6).  .
Computational analysis of proteins have been used to identify potential linear epitopes that would be specific for a particular protein (Berglund et al., abstract) and identify potential conformational epitopes on proteins (Kulkarni-Kale et al. Nucleic Acid Research, 2005, 33:W168-W171).  Berglund et al. performed computational analysis of numerous protein sequences to identify unique residues on erbB-2 that can be used to generate specific antibodies for erbB-2 (Figure 4 in particular).  Kulkarni-Kale et al. performed computational analysis of proteins with known structures to identify potential conformational epitopes on those proteins (abstract; page W168, see “Algorithm”).  Thus, the 3D structure of proteins is required for identifying the potential conformational epitopes.  However, the potential epitopes that are identified by these computational techniques will still need to be validated experimentally.    
As shown by these prior art, the interaction of the antibody binding domain with an antigen and identifying potential epitopes on proteins have been well characterized.  However, the prior arts do not teach how to predict the structural features of the antibodies that bind to a disclosed epitope.  Thus, one still cannot predict the structural or functional features of plethora of antibodies that bind to a disclosed SMC1 epitope.  These and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that bind to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
From the Specification's disclosure, there is no basis by which the artisan would expect that the specific antibodies disclosed in the specification is representative of the extensive genera instantly claimed.  In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of treating cancer by administering an antibody-conjugate which binds to an SMC1 epitope or an LNA-modified oligonucleotide which binds the mRNA encoding SMC1 for degradation by an RNA silencing mechanism.  The disclosure therefore does not show that Applicant is in possession of the necessary common attributes or features possessed by the members of the genus used in the methods of treatment.  Accordingly, the skilled artisan would not recognize that Applicants are in possession of the invention as broadly claimed at the time the application was filed.
Furthermore, Applicants may argue that it is possible to screen for antibodies which bind to specific SMC1 epitopes and screen oligonucleotides which target SMC1 mRNA for degradation and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed.
Applicant is invited to amend the claims to recite all 6 CDR sequences or both the variable heavy and variable light chain sequences of the anti-SMC1 antibody administered and the sequence of the LNA-modified oligonucleotide administered to obviate this rejection.

Response to Arguments
Applicant's argue in the response filed 7/20/2022 that the claim amendments have addressed the written description rejection and do not provide any further arguments. Applicants further state the claims have been amended as suggested by the Examiner in paragraph 23 of the office action mailed 4/21/2022, to include CDR sequences for the anti-SMC1 antibody and the sequence of the LNA-modified oligonucleotide administered. The recent claim amendments have been fully considered however the written description requirements have still not been met. Applicants amendments to include additional sequences of the SMC1 extracellular C-terminal region for which the claimed antibody binds does not provide any guidance on the structure/sequence of the anti-SMC1 antibody being administered. No CDR sequences have been included in the pending claims. As originally stated in the maintained rejection above, the claims are merely drawn to administering an antibody-conjugate described only but what it does, binds to one or more epitopes of SEQ ID NOs: 11-13, not what it is (ie. specific sequences structure required for epitope biding).  Although interactions of antibody binding domains with antigens have been described in the art, there is no teaching on how to predict the structures of antibodies that bind to an antigen based on a disclosure of an antigen.  Therefore, the rejection of record is hereby maintained.

All other previous objections/rejections are hereby withdrawn in view of applicants amendments to the claims in the response filed 7/20/2022

Conclusion
Claims 55-56 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643